Case 3:19-cv-01650-H-AGS Document 57 Filed 11/17/20 PageID.579 Page 1 of 19



 1   MARK L. KIEFER, ESQ., SB# 116633
     mkiefer@ericksenarbuthnot.com
 2   ROYCE Y. HUANG, ESQ., SB# 285136
 3
     rhuang@ericksenarbuthnot.com
     ERICKSEN ARBUTHNOT
 4
     835 Wilshire Blvd., Suite 500
     Los Angeles, CA 90017-2603
 5
     (213) 489-4411 / (213) 489-4332 Fax

 6   Attorneys for Defendants MICHAEL STEWART, PH.D. and LIBERTY
     HEALTHCARE OF CALIFORNIA, INC. and Cross-Claim Defendants
 7   MICHAEL STEWART, PH.D. and LIBERTY HEALTHCARE
     CORPORATION
 8

 9                  UNITED STATES DISTRICT COURT FOR THE
10                     SOUTHERN DISTRICT OF CALIFORNIA
11

12   THOMAS RAINEY and JUDY            )        CASE NO: 19-cv-01650-H-AGS
     RAINEY, Co- Conservators, on      )        ANSWER OF DEFENDANTS,
13   behalf of COLLEEN GAROT,          )        MICHAEL STEWART, PH.D. AND
                                       )        LIBERTY HEALTHCARE OF
14                Plaintiff,           )        CALIFORNIA, INC. TO
                                       )        PLAINTIFFS’ FOURTH
15              vs.                    )        AMENDED COMPLAINT
                                       )
16   COUNTY OF SAN DIEGO,              )        JURY TRIAL DEMANDED
     WILLIAM D. GORE, in his official )
17   capacity; STEVEN BLOCK,           )        Judge: Marilyn L. Huff
     ARTHUR DOHERTY, QUOC              )        Magistrate Judge: Andrew G. Schopler
18   TRAN, M.D.; MICHAEL               )
     STEWART, PH.D.; FRIEDRIKE         )        Trial Date: None Set
19   VON LINTIG, M.D.; ANGELITO )
     DELA CRUZ; YAOWALUCK              )
20   HAGG; SUSAN ANGUITAY;             )
     LEAH GACHE; SUSAN CONRAD; )
21   MYRA RADA-GRAGASIN;               )
     CHRISTINE ESER; M. GERMONO; )
22   MELISSA GRANT; MABEL              )
     DOMINGO; MA ESTAVILLO;            )
23   EDNA GOMEZ-SANCHEZ; HELEN )
     SALTER; COASTAL                   )
24   HOSPITALIST MEDICAL               )
     ASSOCIATES, a professional        )
25   corporation; LIBERTY              )
     HEALTHCARE OF CALIFORNIA, )
26   INC., a professional corporation, )
                                       )
27                Defendants. _______  )
                                       )
28
                                               1
       ANSWER OF DEFENDANTS MICHAEL STEWART, PH.D. AND LIBERTY HEALTHCARE OF CALIFORNIA,
                         INC.TO PLAINTIFFS’ FOURTH AMENDED COMPLAINT
Case 3:19-cv-01650-H-AGS Document 57 Filed 11/17/20 PageID.580 Page 2 of 19



 1          COMES NOW, Defendants MICHAEL STEWART, PH.D. AND
 2   LIBERTY HEALTHCARE OF CALIFORNIA, INC.( “Defendants”) and
 3   hereby answer the Fourth Amended Complaint filed by the Plaintiff
 4   THOMAS RAINEY, Conservator, on behalf of COLLEEN GAROT
 5   (“Plaintiff”) in the above-entitled action as follows:
 6                           JURISDICTION AND VENUE
 7          1.     In answering paragraphs 1, 2 and 4, these answering Defendants
 8   admit that Plaintiff is ostensibly invoking jurisdiction of this district court
 9   under 28 U.S.C. §§ 1331, 1343 and 1367(a) and venue pursuant 28 U.S.C. §
10   1391(b). Except as so admitted, these answering Defendants lack information
11   and belief sufficient to enable them to answer thereto and basing their denial
12   on that ground, deny generally and specifically each and every allegation
13   contained therein.
14          I
            2.     In answering paragraph 3, these answering Defendants lack
15   information and belief sufficient to enable them to answer whether the County
16   of San Diego received a claim from Plaintiff on October 11, 2018 and whether
17   the County of San Bernardino rejected the claim on November 27, 2018.
18                                       PARTIES
19          3.     In answering paragraphs 5, 7, 8, 9, 11, 12, 13, 14, 15, 16, 17, 18,
20   19, 20, 21, 22, 23, 24, 25 and 26 these answering Defendants lack
21   information and belief sufficient to enable them to answer thereto. Except as
22   expressly admitted, Defendants deny any remaining allegations contained in
23   these paragraphs.
24          4.     In answering paragraph 6, these answering Defendants admit on
25   information and belief that the COUNTY OF SAN DIEGO ("COUNTY") is a
26   municipal public entity within the State of California and that it employs
27   members of the San Diego County Sheriff's Department. In answering
28   paragraph 6, these answering Defendants admit on information and belief that
                                               2
       ANSWER OF DEFENDANTS MICHAEL STEWART, PH.D. AND LIBERTY HEALTHCARE OF CALIFORNIA,
                         INC.TO PLAINTIFFS’ FOURTH AMENDED COMPLAINT
Case 3:19-cv-01650-H-AGS Document 57 Filed 11/17/20 PageID.581 Page 3 of 19



 1   the COUNTY OF SAN DIEGO ("COUNTY") operates and manages the
 2   Vista Detention Facility and the Las Colinas Detention Facility. These
 3   answering Defendants lack information and belief sufficient to enable them to
 4   answer whether COUNTY employed the individual Defendants mentioned in
 5   paragraph 6 and whether COUNTY was responsible for the actions and/or
 6   inactions and the policies, procedures and practices/customs of the Vista
 7   Detention Facility and the Las Colinas Detention Facility and their respective
 8   employees and/or agent. Except as expressly admitted, Defendants deny any
 9   remaining allegations contained in paragraph 6.
10          5.     In answering paragraph 10, these answering Defendants admit
11   that Michael Stewart, Ph.D. is a resident of the County of San Diego, State of
12   California and is a psychologist duly licensed by the State of California to
13   practice psychology in said state, under License No. 15615 and conducted a
14   focused safety/suicide risk assessment, but not a comprehensive psychological
15   evaluation, of Plaintiff Colleen Garot on or about April 15, 2018. Except as
16   expressly admitted, Defendants deny any remaining allegations contained in
17   paragraph 10.
18          6.     In answering paragraph 27, these answering Defendants admit
19   that Liberty Healthcare of California, Inc. is a California Corporation, doing
20   business in California under Corporate Entity No. C3615093 and provided a
21   focused safety/suicide risk assessment, but not a comprehensive psychological
22   evaluation, of Plaintiff Colleen Garot on or about April 15, 2018 by and
23   through Michael Stewart, Ph.D. and that at such time Michael Stewart, Ph.D.
24   was acting within the course and scope of his employment with Liberty
25   Healthcare of California, Inc. Except as expressly admitted, Defendants deny
26   any remaining allegations contained in paragraph 27.
27          7.     In answering paragraph 28, these answering Defendants lack
28   information and belief sufficient to enable them to answer thereto and basing
                                               3
       ANSWER OF DEFENDANTS MICHAEL STEWART, PH.D. AND LIBERTY HEALTHCARE OF CALIFORNIA,
                         INC.TO PLAINTIFFS’ FOURTH AMENDED COMPLAINT
Case 3:19-cv-01650-H-AGS Document 57 Filed 11/17/20 PageID.582 Page 4 of 19



 1   their denial on that ground, deny generally and specifically each and every
 2   allegation contained therein.
 3          8.     In answering paragraph 29, these answering Defendants lack
 4   information and belief sufficient to enable them to answer thereto and basing
 5   their denial on that ground, deny generally and specifically each and every
 6   allegation contained therein.
 7          9.     In answering paragraph 30, these answering Defendants lack
 8   information and belief sufficient to enable them to answer thereto and basing
 9   their denial on that ground, deny generally and specifically each and every
10   allegation contained therein.
11          10.    In answering paragraph 31, these answering Defendants lack
12   information and belief sufficient to enable them to answer thereto and basing
13   their denial on that ground, deny generally and specifically each and every
14   allegation contained therein.
15          11.    In answering paragraph 32, these answering Defendants lack
16   information and belief sufficient to enable them to answer thereto and basing
17   their denial on that ground, deny generally and specifically each and every
18   allegation contained therein.
19          12.    In answering paragraph 33, these answering Defendants lack
20   information and belief sufficient to enable them to answer thereto and basing
21   their denial on that ground, deny generally and specifically each and every
22   allegation contained therein.
23          13.    In answering paragraph 34, these answering Defendants lack
24   information and belief sufficient to enable them to answer thereto and basing
25   their denial on that ground, deny generally and specifically each and every
26   allegation contained therein.
27          14.    In answering paragraph 35, these answering Defendants lack
28   information and belief sufficient to enable them to answer thereto and basing
                                               4
       ANSWER OF DEFENDANTS MICHAEL STEWART, PH.D. AND LIBERTY HEALTHCARE OF CALIFORNIA,
                         INC.TO PLAINTIFFS’ FOURTH AMENDED COMPLAINT
Case 3:19-cv-01650-H-AGS Document 57 Filed 11/17/20 PageID.583 Page 5 of 19



 1   their denial on that ground, deny generally and specifically each and every
 2   allegation contained therein.
 3          15.    In answering paragraph 36, these answering Defendants lack
 4   information and belief sufficient to enable them to answer thereto and basing
 5   their denial on that ground, deny generally and specifically each and every
 6   allegation contained therein.
 7          16.    In answering paragraph 37, these answering Defendants lack
 8   information and belief sufficient to enable them to answer thereto and basing
 9   their denial on that ground, deny generally and specifically each and every
10   allegation contained therein.
11          17.    In answering paragraph 38, these answering Defendants lack
12   information and belief sufficient to enable them to answer thereto and basing
13   their denial on that ground, deny generally and specifically each and every
14   allegation contained therein.
15          18.    In answering paragraph 39, these answering Defendants lack
16   information and belief sufficient to enable them to answer thereto and basing
17   their denial on that ground, deny generally and specifically each and every
18   allegation contained therein.
19          19.    In answering paragraph 40, these answering Defendants lack
20   information and belief sufficient to enable them to answer thereto and basing
21   their denial on that ground, deny generally and specifically each and every
22   allegation contained therein.
23          20.    In answering paragraph 41, these answering Defendants lack
24   information and belief sufficient to enable them to answer thereto and basing
25   their denial on that ground, deny generally and specifically each and every
26   allegation contained therein.
27          21.    In answering paragraph 42, these answering Defendants lack
28   information and belief sufficient to enable them to answer thereto and basing
                                               5
       ANSWER OF DEFENDANTS MICHAEL STEWART, PH.D. AND LIBERTY HEALTHCARE OF CALIFORNIA,
                         INC.TO PLAINTIFFS’ FOURTH AMENDED COMPLAINT
Case 3:19-cv-01650-H-AGS Document 57 Filed 11/17/20 PageID.584 Page 6 of 19



 1   their denial on that ground, deny generally and specifically each and every
 2   allegation contained therein.
 3          22.    In answering paragraph 43, these answering Defendants lack
 4   information and belief sufficient to enable them to answer thereto and basing
 5   their denial on that ground, deny generally and specifically each and every
 6   allegation contained therein.
 7          23.    In answering paragraph 44, these answering Defendants lack
 8   information and belief sufficient to enable them to answer thereto and basing
 9   their denial on that ground, deny generally and specifically each and every
10   allegation contained therein.
11          24.    In answering paragraph 45, these answering Defendants admit
12   that on April 15, 2018, psychologist Dr. Michael Stewart conducted a focused
13   safety/suicide risk assessment, but not a comprehensive psychological
14   evaluation, of Colleen Garot at her safety cell, noted that Ms. Garot required
15   prompting to cover herself appropriately, evidenced significant disorganized
16   thought processes and presented with contradicting and odd statements
17   suggesting poor reality testing. Defendants admit that Ms. Garot stated to Dr.
18   Stewart that she thought she was in a store. Defendants admit that Ms. Garot
19   reported to Dr. Stewart vague complaint of a possible visual hallucination, as
20   in a dragonfly on her arm, seeing a cowboy. Defendants admit that Dr.
21   Stewart noted that Ms. Garot presented a low risk of harm to herself or to
22   others from a mental health perspective, and that the plan was for follow up
23   by a mental health provider in one day. Defendants deny that Colleeen Garot
24   received no medical treatment. Except as so admitted, these answering
25   Defendants deny generally and specifically each and every allegation
26   contained therein.
27          25.    In answering paragraph 46, these answering Defendants lack
28   information and belief sufficient to enable them to answer thereto and basing
                                               6
       ANSWER OF DEFENDANTS MICHAEL STEWART, PH.D. AND LIBERTY HEALTHCARE OF CALIFORNIA,
                         INC.TO PLAINTIFFS’ FOURTH AMENDED COMPLAINT
Case 3:19-cv-01650-H-AGS Document 57 Filed 11/17/20 PageID.585 Page 7 of 19



 1   their denial on that ground, deny generally and specifically each and every
 2   allegation contained therein.
 3          26.    In answering paragraph 47, these answering Defendants lack
 4   information and belief sufficient to enable them to answer thereto and basing
 5   their denial on that ground, deny generally and specifically each and every
 6   allegation contained therein.
 7          27.    In answering paragraph 48, these answering Defendants lack
 8   information and belief sufficient to enable them to answer thereto and basing
 9   their denial on that ground, deny generally and specifically each and every
10   allegation contained therein.
11          28.    In answering paragraph 49, these answering Defendants lack
12   information and belief sufficient to enable them to answer thereto and basing
13   their denial on that ground, deny generally and specifically each and every
14   allegation contained therein.
15          29. In answering paragraph 50, these answering Defendants deny
16   generally and specifically each and every allegation contained therein.
17                            FIRST CAUSE OF ACTION
18                Deliberate Indifference to a Substantial Risk of Harm
19                                   to Health and Safety
20      (42 U.S.C. § 1983, 8th and 14th Amendment of the U.S. Constitution)
21   Against Dep. Steven Block, Dep. Arthur Doherty, Quac Tran, M.D.,
22   Michael Stewart, Ph.D., Friedrike Von Lintig, M.D., Angelito Dela Cruz,
23   Yaowaluck Hagg, Susan Anguitay, Leah Gache, Susan Conrad, Myra
24   Rada-Gragasin, Christine Eser, M. Germono, Melissa Grant, Mabel
25   Domingo, Ma Estavillo, Dep. Edna Gomez-Sanchez, Dep. Helen Salter.
26          30.    In answering paragraph 51, these answering Defendants repeat
27   and re-allege their responses to paragraphs 1 through 50.
28          31.    In answering paragraphs 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62,
                                               7
       ANSWER OF DEFENDANTS MICHAEL STEWART, PH.D. AND LIBERTY HEALTHCARE OF CALIFORNIA,
                         INC.TO PLAINTIFFS’ FOURTH AMENDED COMPLAINT
Case 3:19-cv-01650-H-AGS Document 57 Filed 11/17/20 PageID.586 Page 8 of 19



 1   63, 64, these answering Defendants deny each and every allegation contained
 2   therein as to these answering Defendants, and in particular, as to Defendant
 3   Michael Stewart, Ph.D. As to the allegations set forth in paragraphs 52, 53,
 4   54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64 as to Defendants other than these
 5   answering Defendants, these answering Defendants lack information and
 6   belief sufficient to enable them to answer thereto and basing their denial on
 7   that ground, deny generally and specifically each and every allegation
 8   contained therein.
 9                           SECOND CAUSE OF ACTION
10       Liability for Unconstitutional Custom or Policy (42 U.S.C. § 1983)
11         Against Defendants County of San Diego and William D. Gore
12          32.    The Second Cause of Action, for alleged Unconstitutional
13   Custom or Policy (42 U.S.C. § 1983), and paragraphs 65 through 74 thereof,
14   are alleged as against Defendants County of San Diego and William D. Gore
15   and not against these Answering Defendants. Accordingly, no further
16   response to this cause of action, or the allegations set forth therein, is required
17   from these Answering Defendants.
18                            THIRD CAUSE OF ACTION
19                                Professional Negligence
20    Against Quac Tran, M.D., Michael Stewart, Ph.D., Friedrike VonLintig,
21   M.D., Angelito Dela Cruz, Yaowalukc Hagg, Susan Anguitay, Leah
22   Gache, Susan Conrad, Myra Rada-Gragasin, Christine Eser, M.
23   Germono, Melissa Grant, Mabel Domingo, Ma Estavillo, Coastal
24   Hospitalist Medical Associates, Inc., Liberty Healthcare of California,
25   Inc., and County of San Diego
26          33.    In answering paragraph 75, these answering Defendants repeat
27   and re-allege their responses to paragraphs 1 through 74.
28          34.    In answering paragraph 76, these answering Defendants admit
                                               8
       ANSWER OF DEFENDANTS MICHAEL STEWART, PH.D. AND LIBERTY HEALTHCARE OF CALIFORNIA,
                         INC.TO PLAINTIFFS’ FOURTH AMENDED COMPLAINT
Case 3:19-cv-01650-H-AGS Document 57 Filed 11/17/20 PageID.587 Page 9 of 19



 1   that Michael Stewart, Ph.D. agreed to conduct a psychological assessment of
 2   Colleen Garot on or about April 15, 2018. Except as so admitted, these
 3   answering Defendants deny generally and specifically each and every
 4   allegation contained therein against these answering Defendants. As to the
 5   allegations set forth in paragraph 76 as to Defendants other than these
 6   answering Defendants, these answering Defendants lack information and
 7   belief sufficient to enable them to answer thereto and basing their denial on
 8   that ground, deny generally and specifically each and every allegation
 9   contained therein.
10          35.    In answering paragraph 77, these answering Defendants deny
11   each and every allegation contained therein as to these answering Defendants,
12   and in particular, as to Defendant Michael Stewart, Ph.D. As to the
13   allegations set forth in paragraph 77 as to Defendants other than these
14   answering Defendants, these answering Defendants lack information and
15   belief sufficient to enable them to answer thereto and basing their denial on
16   that ground, deny generally and specifically each and every allegation
17   contained therein.
18          36.    In answering paragraph 78, these answering Defendants deny
19   each and every allegation contained therein as to these answering Defendants,
20   and in particular, as to Defendant Michael Stewart, Ph.D. As to the
21   allegations set forth in paragraph 78 as to Defendants other than these
22   answering Defendants, these answering Defendants lack information and
23   belief sufficient to enable them to answer thereto and basing their denial on
24   that ground, deny generally and specifically each and every allegation
25   contained therein.
26          37.    In answering paragraph 79, these answering Defendants admit
27   that these answering Defendants had a duty to follow the standard of care as to
28   its mental health encounters with Colleen Garot. Except as so admitted, these
                                               9
       ANSWER OF DEFENDANTS MICHAEL STEWART, PH.D. AND LIBERTY HEALTHCARE OF CALIFORNIA,
                         INC.TO PLAINTIFFS’ FOURTH AMENDED COMPLAINT
Case 3:19-cv-01650-H-AGS Document 57 Filed 11/17/20 PageID.588 Page 10 of 19



 1    answering Defendants deny generally and specifically each and every
 2    allegation contained therein.
 3          38.    In answering paragraph 80, these answering Defendants deny
 4    each and every allegation contained therein as to these answering Defendants,
 5    and in particular, as to Defendant Michael Stewart, Ph.D. As to the
 6    allegations set forth in paragraph 80 as to Defendants other than these
 7    answering Defendants, these answering Defendants lack information and
 8    belief sufficient to enable them to answer thereto and basing their denial on
 9    that ground, deny generally and specifically each and every allegation
10    contained therein.
11          39.    In answering paragraph 81, these answering Defendants answer
12    that these paragraphs states legal conclusions rather than factual allegations.
13          40.     In answering paragraph 82, these answering Defendants answer
14    that these paragraphs states legal conclusions rather than factual allegations.
15          41.    In answering paragraph 83, these answering Defendants answer
16    that this paragraph states legal conclusions rather than factual allegations.
17          42.    In answering paragraph 84, these answering Defendants deny
18    each and every allegation contained therein.
19                           FOURTH CAUSE OF ACTION
20                          Failure to Summon Medical Care
21    Against Defendants Nurses Hagg, Anguitay, Gache, Conrad, Rada-
22    Gragasin, Eser, Germono, Grant, Domino, and Estavillo, Deputy Block,
23    Deputy Doherty, Deputy Gomez-Sanchez, Deputy Salter, and County of
24    San Diego
25          43.    The Fourth Cause of Action, for alleged Failure to Summon
26    Medical Care, and paragraphs 85 through 89 thereof, are alleged as against
27    Defendants Nurses Hagg, Anguitay, Gache, Conrad, Rada-Gragasin, Eser,
28    Germono, Grant, Domino, and Estavillo, Deputy Block, Deputy Doherty,
                                               10
       ANSWER OF DEFENDANTS MICHAEL STEWART, PH.D. AND LIBERTY HEALTHCARE OF CALIFORNIA,
                         INC.TO PLAINTIFFS’ FOURTH AMENDED COMPLAINT
Case 3:19-cv-01650-H-AGS Document 57 Filed 11/17/20 PageID.589 Page 11 of 19



 1    Deputy Gomez-Sanchez, Deputy Salter, and County of San Diego and not
 2    against these Answering Defendants. Accordingly, no further response to this
 3    cause of action, or the allegations set forth therein, is required from these
 4    Answering Defendants.
 5                             FIFTH CAUSE OF ACTION
 6                                        Negligence
 7    Against Deputy Block, Deputy Doherty, Deputy Gomez-Sanchez, Deputy
 8    Salter, and County of San Diego
 9          50.    The Fifth Cause of Action, for alleged Negligence, and
10    paragraphs 90 through 96 thereof, are alleged as against Defendants Deputy
11    Block, Deputy Doherty, Deputy Gomez-Sanchez, Deputy Salter, and County
12    of San Diego and not against these Answering Defendants. Accordingly, no
13    further response to this cause of action, or the allegations set forth therein, is
14    required from these Answering Defendants.
15                             AFFIRMATIVE DEFENSES
16                                             I.
17                           (Failure to State Cause of Action)
18          As a further, separate and affirmative defense, Defendants allege the
19    Third Amended Complaint, and each and every cause of action contained
20    therein, fails to state facts sufficient to constitute a cause of action against
21    these answering Defendants.
22                                            II.
23                         (Active - Passive Negligence Defense)
24          As a further, separate and affirmative defense, Defendants allege that if,
25    in fact, Defendants are found to have been negligent in any manner, their
26    negligence could only be passive and secondary, while the negligence of other
27    named Defendants, or other unknown, unnamed parties would be active and
28    primary and thus bar recovery on Plaintiff’s’ Third Amended Complaint.
                                               11
       ANSWER OF DEFENDANTS MICHAEL STEWART, PH.D. AND LIBERTY HEALTHCARE OF CALIFORNIA,
                         INC.TO PLAINTIFFS’ FOURTH AMENDED COMPLAINT
Case 3:19-cv-01650-H-AGS Document 57 Filed 11/17/20 PageID.590 Page 12 of 19



 1                                           III.
 2                  (Negligence of Others/Independent Contractors)
 3          As a further, separate and affirmative defense, Defendants allege that at
 4    all times mentioned herein, if Plaintiff was damaged, such damage was
 5    proximately caused by the independent conduct of third parties or entities,
 6    both known or unknown, and/or by independent contractors and each of them,
 7    who were negligent, careless, and reckless and unlawfully conducted
 8    themselves so as to substantially contribute to Plaintiff’s injuries.         Said
 9    negligence, if any, either bars in whole or in part damages sought herein
10    against this answering Defendants and recovery against these Defendants
11    must therefore be reduced accordingly. This answering Defendants would not
12    be responsible for any actions or omissions by independent contractors.
13                                           IV.
14                              (Comparative Negligence)
15          As a further, separate and affirmative defense, Defendants allege that at
16    all times mentioned herein, Plaintiff and or Plaintiff’s conservator was
17    negligent, careless and reckless and unlawfully conducted themselves so as to
18    substantially contribute to Plaintiff’s alleged injuries and damages compared
19    to the conduct of all other parties, all of which said negligence either bars in
20    whole or in part damages sought herein or any recovery by Plaintiff against
21    these answering Defendants.
22                                            V.
23                             (Joint and Several Liability)
24           As a further, separate and affirmative defense, Defendants allege that
25    in the event Plaintiff should establish any liability on the part of these
26    answering Defendants, which liability is expressly denied, these answering
27    Defendants may be obligated to pay sums representing a percentage of fault
28    not its own, but that of Plaintiff and/or Plaintiff’s conservator, other parties to
                                               12
       ANSWER OF DEFENDANTS MICHAEL STEWART, PH.D. AND LIBERTY HEALTHCARE OF CALIFORNIA,
                         INC.TO PLAINTIFFS’ FOURTH AMENDED COMPLAINT
Case 3:19-cv-01650-H-AGS Document 57 Filed 11/17/20 PageID.591 Page 13 of 19



 1    this action and/or third persons not parties to this action. These answering
 2    Defendants are entitled to adjudication and determination of the respective
 3    proportions or percentages of fault, if any, on these answering Defendants’
 4    part and on the part of the Plaintiff and other parties to this action and third
 5    persons not parties to this action pursuant to the Doctrines of Comparative
 6    Negligence and the Fair Responsibility Act of 1986, codified in C.C.P. §§
 7    1431, 1431.1, 1431.2, 1431.4, 1431.5 and 1432.
 8                                            VI.
 9                                 (Unavoidable Accident)
10             As a further, separate and affirmative defense, Defendants allege that
11    the damages sustained by Plaintiff, if any, were the result of an unavoidable
12    accident insofar as Defendants are concerned which occurred without any
13    negligence, want of care, default or other breach of duty to the Plaintiff on the
14    part of these Defendants.
15                                            VII.
16                              (Failure to Mitigate Damages)
17             As a further, separate and affirmative defense, Defendants allege that at
18    all times mentioned herein, Plaintiff and/or Plaintiff’s conservator failed to
19    use reasonable care to reduce and mitigate or minimize as much as reasonably
20    possible, the damages, if any, and that said failure was the direct and
21    proximate cause of any and all damages, if any, sustained by Plaintiff.
22                                           VIII.
23                                 (Statute of Limitations)
24             As a further, separate and affirmative defense, Defendants allege that
25    the Third Amended Complaint and every cause of action contained therein is
26    barred by the Statute of Limitations set forth in C.C.P. §§ 335, 335.1, 337 and
27    340.5.
28    ///
                                                13
        ANSWER OF DEFENDANTS MICHAEL STEWART, PH.D. AND LIBERTY HEALTHCARE OF CALIFORNIA,
                          INC.TO PLAINTIFFS’ FOURTH AMENDED COMPLAINT
Case 3:19-cv-01650-H-AGS Document 57 Filed 11/17/20 PageID.592 Page 14 of 19



 1                                           IX.
 2                                  (Civil Code § 1714.8)
 3          As a further, separate and affirmative defense, Defendants allege that
 4    Plaintiff is barred from recovering the relief sought within the Third Amended
 5    Complaint on file herein pursuant to Civil Code § 1714.8.
 6                                            X.
 7                                        (MICRA)
 8          As a further, separate and affirmative defense, Defendants allege that
 9    pursuant to Civil Code §§ 3333.1, 3333.2 and C.C.P. § 667.6, Defendants
10    intend, at the time of trial, to diminish, strike or eliminate those damages
11    allegedly sustained by Plaintiff.
12                                           XI.
13                                 (Superseding Causes)
14          As a further, separate and affirmative defense, Defendants allege that if
15    Plaintiff herein suffered or sustained any loss, injury, damage or detriment, the
16    same was directly and proximately caused and contributed to by superseding
17    actions of other parties, either served or not yet served, either known or
18    unknown, and not these answering Defendants and such strict liability, breach
19    of warranty, conduct, acts, omissions, activities, carelessness, recklessness and
20    negligence of said other parties bars recovery of Plaintiff herein.
21                                           XII.
22                          (Health and Safety Code § 1317(c))
23          As a further, separate and affirmative defense, Defendants allege that
24    Plaintiff is barred from recovering the relief sought within the Third Amended
25    Complaint on file herein pursuant to Health and Safety Code § 1317(c).
26                                          XIII.
27                              (Protection and Immunity)
28          As a further, separate and affirmative defense, Defendants allege that
                                               14
       ANSWER OF DEFENDANTS MICHAEL STEWART, PH.D. AND LIBERTY HEALTHCARE OF CALIFORNIA,
                         INC.TO PLAINTIFFS’ FOURTH AMENDED COMPLAINT
Case 3:19-cv-01650-H-AGS Document 57 Filed 11/17/20 PageID.593 Page 15 of 19



 1    Plaintiff has have failed to state facts sufficient to constitute a cause of action
 2    or basis for recovery and Defendants are entitled to the protections and
 3    immunities contained in Health and Safety Code, including but not limited to
 4    sections 1799.102, 1799.104, 1799.106-108 and 1799.110.
 5                                           XIV.
 6                        (Failure to Join Indispensable Parties)
 7          As a further, separate and affirmative defense, Defendants allege that to
 8    the extent Plaintiff has failed to join necessary and indispensable parties to
 9    this action, some or all of Plaintiff’s claims are barred.
10                                           XV.
11                                 (Qualified Immunity)
12          As and for a further affirmative defense, Defendants allege that all
13    actions taken, were undertaken in good faith and with reasonable belief that
14    said actions were valid, necessary and constitutionally proper, thus,
15    Defendants are entitled to qualified immunity.
16                                           XVI.
17                           (Government Code Section 815)
18          As and for a further affirmative defense, Defendants allege that
19    pursuant to Government Code Section 815, these answering Defendants are
20    not liable for any injury, except as otherwise provided by statute.
21                                          XVII.
22                          (Government Code Section 820.4)
23          As and for a further affirmative defense, Defendants allege that these
24    answering Defendants are immune from liability pursuant to Government
25    Code Section 820.4
26                                          XVIII.
27                           (Government Code Immunities)
28          As and for a further affirmative defense, Defendants allege that
                                               15
       ANSWER OF DEFENDANTS MICHAEL STEWART, PH.D. AND LIBERTY HEALTHCARE OF CALIFORNIA,
                         INC.TO PLAINTIFFS’ FOURTH AMENDED COMPLAINT
Case 3:19-cv-01650-H-AGS Document 57 Filed 11/17/20 PageID.594 Page 16 of 19



 1    Plaintiff’s action is barred by all applicable Government Code immunities,
 2    including but not limited to, Sections 815.6, 818.2, 818.6, 818.8, 820, 820.8,
 3    821, 821.4, 821.6, 822.2, 844.6, 845, 845.6, 845.8(b) and 846. Said sections
 4    are pleaded as though fully set forth herein.
 5                                           XIX.
 6                                 (California Penal Code)
 7           As and for a further affirmative defense, Defendants are immune from
 8    liability by reason of the provisions of the California Penal Code, including
 9    but not limited to Sections 834a, 835, 835a, 836, 836.5, 847 and Civil Code
10    Sections 43, 55.
11                                            XX.
12               (California Code of Civil Procedure Section 425.13(a))
13           As and for a further affirmative defense, Defendants allege that Plaintiff
14    has failed to comply with the California Code of Procedure Section 425.13(a)
15    with respect to its alleged claim for punitive damages against medical care
16    providers, with respect to any alleged claim against such health care provider
17    under California statutes.
18                                           XXI.
19                       (Immune under Federal Civil Rights Act)
20           These answering Defendants are immune from liability pursuant to the
21    Federal Civil Rights Act where they reasonably believed their actions were
22    lawful.
23                                           XXII.
24                         (No Violation of Federal Civil Rights)
25           Plaintiff did not sustain an injury sufficient to give rise to a violation of
26    her federal civil rights.
27    ///
28    ///
                                                16
        ANSWER OF DEFENDANTS MICHAEL STEWART, PH.D. AND LIBERTY HEALTHCARE OF CALIFORNIA,
                          INC.TO PLAINTIFFS’ FOURTH AMENDED COMPLAINT
Case 3:19-cv-01650-H-AGS Document 57 Filed 11/17/20 PageID.595 Page 17 of 19



 1                                         XXIII.
 2                      (Policy, Custom, Usage Not Established)
 3          The requisite policy, custom, or usage to establish governmental
 4    liability under 42 U.S.C. § 1983 may not be proven through reference to a
 5    single unconstitutional incident unless proof of that incident includes proof
 6    that it was caused by an existing unconstitutional policy.
 7                                         XXIV.
 8                        (Superseding and Intervening Cause)
 9          These answering Defendants allege that the damages allegedly suffered
10    by Plaintiff, which said damages are generally and specifically denied to exist,
11    were the result the active and affirmative negligent acts or omissions to act of
12    independent third parties and/or entities whose active and affirmative
13    negligence and/or omissions to act resulted in superseding and intervening
14    causes of Plaintiff’s' alleged damages which thereby relieves these answering
15    Defendants from liability.
16                                          XXV.
17                            (Civil Code §§ 1431 to 1431.5)
18          The damages, if any, should be in direct proportion to the fault of these
19    answering Defendants if any, as provided by Civil Code §§ 1431 to 1431.5.
20                                         XXVI.
21                                  (Assumption of Risk)
22          Defendants are not liable pursuant to the doctrine of assumption of risk.
23                                         XXVII.
24                                 (Health and Safety Code)
25          Neither a public entity nor a public employee is liable for any injury
26    resulting from his act or omission where the act or omission was providing
27    emergency services pursuant to Health and Safety Code §§ 1799.106 and
28    1799.107.
                                               17
       ANSWER OF DEFENDANTS MICHAEL STEWART, PH.D. AND LIBERTY HEALTHCARE OF CALIFORNIA,
                         INC.TO PLAINTIFFS’ FOURTH AMENDED COMPLAINT
Case 3:19-cv-01650-H-AGS Document 57 Filed 11/17/20 PageID.596 Page 18 of 19



 1                                        XXVIII.
 2          As a separate and affirmative defense to the Third Amended Complaint
 3    and to the alleged violations of U.S.C. §1983, Defendants allege that Plaintiff
 4    has failed to exhaust administrative and/or contractual remedies.
 5                                         XXIX.
 6                                (Reckless and Wanton)
 7          At all times mentioned in the Third Amended Complaint, Plaintiff acted
 8    in a careless, reckless, wanton, and negligent manner in and about the matters
 9    set forth in the Third Amended Complaint; that such careless, reckless, and
10    wanton and negligent conduct proximately contributed to the injuries and
11    damages sustained or claimed by Plaintiff; that as a consequence, Plaintiff’s
12    claims are barred.
13                                          XXX.
14               (Reservation for Additional, Unknown Affirmative Defenses)
15          As a further, separate and affirmative defense, Defendants presently
16    have insufficient knowledge or information upon which to form a belief as to
17    whether or not they have additional, as yet unstated affirmative defenses
18    available. Discovery has not yet commenced in this case, and additional facts
19    may be uncovered during the course of discovery which give rise to additional
20    affirmative defenses in the event that they are indicated by the evidence.
21    Defendants reserve the right to assert such affirmative defenses by this
22    reservation.
23          WHEREFORE, these answering Defendants pray for judgment against
24    Plaintiff as follows:
25          1.       That Plaintiff take nothing by way of her Third Amended
26    Complaint;
27          2.       That the Court award Defendant their costs of suit incurred
28    herein;
                                               18
       ANSWER OF DEFENDANTS MICHAEL STEWART, PH.D. AND LIBERTY HEALTHCARE OF CALIFORNIA,
                         INC.TO PLAINTIFFS’ FOURTH AMENDED COMPLAINT
Case 3:19-cv-01650-H-AGS Document 57 Filed 11/17/20 PageID.597 Page 19 of 19



 1          3.     That the Court award Defendants their reasonable attorney's fees
 2    and legal expenses; and
 3          4. For such other and further relief as the Court may deem just and
 4    proper.
 5                          DEMAND FOR A JURY TRIAL
 6          These answering Defendants demand a trial by jury in this matter.
 7    DATED: November 17, 2020
 8                              ERICKSEN ARBUTHNOT
 9                                      /s/ Mark L. Kiefer
                                By:                  _____________________
10                                    MARK L. KIEFER, ESQ.
                                      ROYCE Y. HUANG, ESQ.
11                                    Attorneys for Defendants,
                                      MICHAEL STEWART, PH.D. and LIBERTY
12                                    HEALTHCARE OF CALIFORNIA, INC. and
                                      Cross-Claim Defendants MICHAEL
13                                    STEWART, PH.D. and LIBERTY
                                      HEALTHCARE CORPORATION
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               19
       ANSWER OF DEFENDANTS MICHAEL STEWART, PH.D. AND LIBERTY HEALTHCARE OF CALIFORNIA,
                         INC.TO PLAINTIFFS’ FOURTH AMENDED COMPLAINT
